Name: Decision No 2/99 of the EC/EFTA Joint Committee on common transit of 30 March 1999 amending Appendix I of the Convention of 20 May 1987 on a common transit procedure
 Type: Decision
 Subject Matter: information and information processing;  tariff policy;  economic geography
 Date Published: 1999-05-07

 Avis juridique important|21999D0507(01)Decision No 2/99 of the EC/EFTA Joint Committee on common transit of 30 March 1999 amending Appendix I of the Convention of 20 May 1987 on a common transit procedure Official Journal L 119 , 07/05/1999 P. 0053 - 0053DECISION No 2/99 OF THE EC/EFTA JOINT COMMITTEE ON COMMON TRANSITof 30 March 1999amending Appendix I of the Convention of 20 May 1987 on a common transit procedure(1999/308/EC)THE JOINT COMMITTEE,Having regard to the Convention of 20 May 1987 on a common transit procedure(1), and in particular Article 13(3)(a) thereof,Whereas an international computer network is required to enable the exchange of information between the competent authorities following implementation of the computerised transit system introduced by Decision No 1/99 of the Joint Committee(2);Whereas the European Community has already developed the Common Communications Network/Common Systems Interface (CCN/CSI) which fulfils all the necessary requirements;Whereas it is appropriate to extend the CCN/CSI to the EFTA countries and to provide for a way of establishing their participation;Whereas it is necessary therefore to amend Appendix I of the Convention,HAS DECIDED AS FOLLOWS:Article 1Appendix I of the Convention is amended as follows:The following new paragraph is inserted as paragraph 1a in Article 23a: "1a. For the exchange of information foreseen in paragraph 1, the Common Communications Network/Common Systems Interface (CCN/CSI) of the Community shall be used by all the Contracting Parties. The financial participation of the EFTA countries and other related issues shall be agreed between the Community and each of the EFTA countries."Article 2This decision shall enter into force on 31 March 1999.Done at Brussels, 30 March 1999.For the Joint CommitteeFrida NOKKENThe Chairman(1) OJ L 226, 13.8.1987, p. 2.(2) OJ L 65, 12.3.1999, p. 50.